The conviction is for murder. The punishment is assessed at death.
The State has filed a motion in this case asking that the appeal be abated by reason of the death of the appellant. The *Page 267 
motion is based upon the affidavit of Charles F. Peters, Chief Deputy Sheriff in and for Bexar County, who had the appellant in custody at the time of his conviction and at the time of his death. The affidavit of the said Chief Deputy Sheriff is attached to the motion and made a part thereof.
The motion is granted and the appeal is abated.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.